DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed April 28, 2022.  Claims 1-20 are pending and an action on the merits is as follows. Claims 2, 3, 19, and 20 are withdrawn.

Election/Restrictions
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 18, 2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Chin et al. (US 2010/0151228 A1) in view of Oh et al. (US 2016/0299366 A1).
In regard to claim 1, discloses the light transmission control panel for a smart window comprising (see e.g. Figure 3): 
a first substrate 100 on which a first electrode 150 formed on one surface; 
a second substrate 200 on which a second electrode 250 is formed on one surface; and 
a liquid crystal capsule layer 320 provided between the first substrate 100 and the second substrate 200.
Chin et al. fails to disclose 
wherein the light transmission control panel for the smart window has less than 7% haze, light transmittance of less than 4% in a light-blocking mode and light transmittance of equal to or more than 30% in a light-transmission mode,
wherein the liquid crystal capsule layer comprises a plurality of nano liquid crystal capsules and a polymer matrix having the plurality of nano liquid crystal capsules disposed therein, wherein the nano liquid crystal capsule comprises a core material having a plurality of liquid crystals with positive dielectric anisotropy and a dichroic dyes and a shell material forming an outer wall of the core material, wherein the average particle size of the plurality of nano liquid crystal capsules is 50nm ~ 200nm, the dichroic dye is composed of 2.0 to 12.0% by weight based on the total weight of the core material, and a birefringence (An) of the liquid crystal is 0.01 to 0.18.
However, Oh et al. discloses (see e.g. Figure 1, paragraph [0012]):
wherein the liquid crystal capsule layer comprises a plurality of nano liquid crystal capsules and a polymer matrix having the plurality of nano liquid crystal capsules disposed therein, wherein the nano liquid crystal capsule comprises a core material having a plurality of liquid crystals with positive dielectric anisotropy and a dichroic dyes and a shell material forming an outer wall of the core material, wherein the average particle size of the plurality of nano liquid crystal capsules is 300 nm or less (see e.g. paragraph [0026]), the dichroic dye is composed of 0.1 to 3 parts by weight based on the total weight of the core material (see e.g. paragraph [0043]), and a birefringence (An) of the liquid crystal is 0.01 to 0.3 (see e.g. paragraph [0012]), which overlaps applicant’s claimed ranges. It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
Given the teachings of Oh et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chin et al. with wherein the liquid crystal capsule layer comprises a plurality of nano liquid crystal capsules and a polymer matrix having the plurality of nano liquid crystal capsules disposed therein, wherein the nano liquid crystal capsule comprises a core material having a plurality of liquid crystals with positive dielectric anisotropy and a dichroic dyes and a shell material forming an outer wall of the core material, wherein the average particle size of the plurality of nano liquid crystal capsules is 50nm ~ 200nm, the dichroic dye is composed of 2.0 to 12.0% by weight based on the total weight of the core material, and a birefringence (An) of the liquid crystal is 0.01 to 0.18.
Doing so would provide a switching medium that has the advantage of improved transmittance, stability, and degree of scattering (see e.g. abstract of Oh et al.).
Chin et al., in view of Oh et al., fails to disclose
wherein the light transmission control panel for the smart window has less than 7% haze, light transmittance of less than 4% in a light-blocking mode and light transmittance of equal to or more than 30% in a light-transmission mode.
However, one of ordinary skill in the art would recognize utilizing wherein the light transmission control panel for the smart window has less than 7% haze, light transmittance of less than 4% in a light-blocking mode and light transmittance of equal to or more than 30% in a light-transmission mode, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Namely, it would have been obvious for one of ordinary skill in the art to produce a panel with a lowered haze, as well as a low transmission in a light-blocking mode and a higher transmission in a light transmission mode, in order to have a smart window that has adequate transmission and blocking properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chin et al., in view of Oh et al., with wherein the light transmission control panel for the smart window has less than 7% haze, light transmittance of less than 4% in a light-blocking mode and light transmittance of equal to or more than 30% in a light-transmission mode.
Doing so would provide a window that has a clear highly transmissive characteristic in a light transmission mode and a darker light-blocking mode.
In regard to claim 4, Chin et al. discloses the limitations as applied to claim 1 above, but fails to disclose 
wherein the birefringence (An) of the liquid crystal is 0.01 ~ 0.16.
However, Oh et al. discloses 
a birefringence (An) of the liquid crystal is 0.01 to 0.3 (see e.g. paragraph [0012]), which overlaps applicant’s claimed ranges. It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
Given the teachings of Oh et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chin et al. with wherein the birefringence (An) of the liquid crystal is 0.01 ~ 0.16.
Doing so would provide a switching medium that has the advantage of improved transmittance, stability, and degree of scattering (see e.g. abstract of Oh et al.).
In regard to claim 5, Chin et al. discloses the limitations as applied to claim 4 above, but fails to disclose
wherein the birefringence (An) of the liquid crystal is 0.01 ~ 0.14.
However, Oh et al. discloses 
a birefringence (An) of the liquid crystal is 0.01 to 0.3 (see e.g. paragraph [0012]), which overlaps applicant’s claimed ranges. It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
Given the teachings of Oh et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chin et al. with wherein the birefringence (An) of the liquid crystal is 0.01 ~ 0.14.
Doing so would provide a switching medium that has the advantage of improved transmittance, stability, and degree of scattering (see e.g. abstract of Oh et al.).
In regard to claim 6, Chin et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the dichroic dye is composed of 4.0 to 10.0% by weight based on the total weight of the core material.
However, Oh et al. discloses
the dichroic dye is composed of 0.1 to 3 parts by weight based on the total weight of the core material (see e.g. paragraph [0043]), which overlaps applicant’s claimed ranges. It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
Given the teachings of Oh et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chin et al. with wherein the dichroic dye is composed of 4.0 to 10.0% by weight based on the total weight of the core material.
Doing so would provide a switching medium that has the advantage of improved transmittance, stability, and degree of scattering (see e.g. abstract of Oh et al.).
In regard to claim 7, Chin et al. discloses the limitations as applied to claim 1 above, but fails to explicitly disclose
wherein a cell gap of the liquid crystal capsule layer is 5.0 to 15.0µm.
However, Chin et al. discloses wherein a cell gap of the liquid crystal capsule layer is 10 to 20µm (see e.g. paragraph [0026]), which overlaps applicant’s claimed ranges. It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chin et al. with wherein a cell gap of the liquid crystal capsule layer is 5.0 to 15.0µm.
Doing so would provide a thickness that would have been known in the art to provide a high quality display device.
In regard to claim 8, Chin et al. discloses the limitations as applied to claim 7 above, but fails to disclose 
wherein the cell gap of the liquid crystal capsule layer is 8.0 to 12.0µm.
However, Chin et al. discloses wherein a cell gap of the liquid crystal capsule layer is 10 to 20µm (see e.g. paragraph [0026]), which overlaps applicant’s claimed ranges. It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chin et al. with wherein a cell gap of the liquid crystal capsule layer is 8.0 to 12.0µm.
Doing so would provide a thickness that would have been known in the art to provide a high quality display device.
In regard to claim 9, Chin et al. discloses the limitations as applied to claim 1 above, but fails to explicitly disclose
wherein the nano liquid crystal capsules are disposed to be dispersed in the polymer matrix at a filling rate of 30 to 70%.
However, Chin et al. does disclose a ratio of 1:2 to 1:1.5 (see e.g. paragraph [0025]), which overlaps applicant’s claimed range. It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chin et al. with wherein the nano liquid crystal capsules are disposed to be dispersed in the polymer matrix at a filling rate of 30 to 70%.
Doing so would provide a ratio that allows the liquid crystal in the polymer matrix to operate effectively as a switching device.
In regard to claim 10, Chin et al. discloses the limitations as applied to claim 1 above, but fails to disclose the polymer matrix is formed of a transparent polymer binder.
However, one of ordinary skill in the art would recognize that the disclosed thermoplastic polymer 310 should be transparent in order to operate as a window device (see e.g. paragraph [0025] and [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chin et al. with the polymer matrix is formed of a transparent polymer binder.
Doing so would provide a device that may be operate as a window.
In regard to claim 11, Chin et al. discloses the limitations as applied to claim 1 above, and 
wherein the first substrate and the second substrate are transparent plastic substrates (see e.g. paragraph [0026]).
In regard to claim 12, Chin et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the shell material is made of a polymer material.
However, Oh et al. discloses (see e.g. Figure 1):
wherein the shell material is made of a polymer material.
Given the teachings of Oh et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chin et al. with wherein the shell material is made of a polymer material.
Doing so would provide a switching medium that has the advantage of improved transmittance, stability, and degree of scattering (see e.g. abstract of Oh et al.).
In regard to claim 13, Chin et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein a vertical electric field is applied to the plurality of liquid crystals, and the plurality of liquid crystals are arranged along the vertical electric field direction when a voltage is applied to the first electrode and the second electrode.
However, Oh et al. discloses 
wherein a vertical electric field is applied to the plurality of liquid crystals, and the plurality of liquid crystals are arranged along the vertical electric field direction when a voltage is applied to the first electrode and the second electrode (see e.g. paragraph [0012] where it is noted that the liquid crystal is positive).
	Given the teachings of Oh et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chin et al. with wherein a vertical electric field is applied to the plurality of liquid crystals, and the plurality of liquid crystals are arranged along the vertical electric field direction when a voltage is applied to the first electrode and the second electrode.
Doing so would provide a switching medium that has the advantage of improved transmittance, stability, and degree of scattering (see e.g. abstract of Oh et al.).

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Chin et al. (US 2010/0151228 A1) in view of Oh et al. (US 2016/0299366 A1) and further in view of Jiang et al. (CN 106324885).
In regard to claim 14, Chin et al., in view of Oh et al. discloses the limitations as applied to claim 1 above and a light transmission control panel for a smart window according to claim 1.
Chin et al., in view of Oh et al., fails to disclose
a smart window for a vehicle comprising: a first window; a second window attached to the first window; and the light transmission control panel for a smart interposed between the first window and the second window.
However, Jiang et al. discloses (see e.g. Figure 2):
a smart window for a vehicle comprising: a first window 111; a second window 111 attached to the first window; and the light transmission control panel for a smart interposed between the first window 111 and the second window 111.
Given the teachings of Jiang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chin et al., in view of Oh et al., with a smart window for a vehicle comprising: a first window; a second window attached to the first window; and the light transmission control panel for a smart interposed between the first window and the second window.
	Doing so would provide further protection to the light transmission control panel.
In regard to claim 15, Chin et al., in view of Oh et al., discloses the limitations as applied to claim 1 above, but fails to disclose a first adhesive layer formed on one surface of the first window; and a second adhesive layer formed on one surface of the second window and wherein the first window, the light transmission control panel for the 21Docket No.: 0344.1051 smart window, and the second window are bonded and fixed to each other by the first and second adhesive layers.
However, Jiang et al. discloses (see e.g. Figure 2):
a first adhesive layer 112 formed on one surface of the first window 111; and a second adhesive layer 112 formed on one surface of the second window 111 and wherein the first window 111, the light transmission control panel for the 21Docket No.: 0344.1051 smart window, and the second window 111 are bonded and fixed to each other by the first and second adhesive layers 112.
Given the teachings of Jiang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chin et al., in view of Oh et al., with a first adhesive layer formed on one surface of the first window; and a second adhesive layer formed on one surface of the second window and wherein the first window, the light transmission control panel for the 21Docket No.: 0344.1051 smart window, and the second window are bonded and fixed to each other by the first and second adhesive layers.
Doing so would provide further protection to the light transmission control panel.
In regard to claim 16, Chin et al., in view of Oh et al. and Jiang et al., discloses the limitations as applied to claim 15 above, but fails to explicitly disclose
wherein the first adhesive layer and the second adhesive layer are formed with at least any one selected from PVB, EVA, PSA, OCA and UV adhesives.
However, Jiang et al. does disclose using a photo or thermos curing adhesive 112.  One of ordinary skill would recognize that an adhesive may be chosen that is suitable for the desired application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chin et al., in view of Oh et al., and Jiang et al., with wherein the first adhesive layer and the second adhesive layer are formed with at least any one selected from PVB, EVA, PSA, OCA and UV adhesives.
Doing so would provide an art recognized equivalent material for the intended use of the adhesive.
In regard to claim 17, Chin et al., in view of Oh et al., and Jiang et al., discloses the limitations as applied to claim 14 above, but fails to disclose 
wherein the first window and the second window are tempered glass, transparent engineering plastic, or bulletproof glass.
However, one of ordinary skill in the art would recognize utilizing wherein the first window and the second window are tempered glass, transparent engineering plastic, or bulletproof glass, as an art recognized equivalent material for the disclosed glass of Jiang et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chin et al., in view of Oh et al., and Jiang et al., with wherein the first window and the second window are tempered glass, transparent engineering plastic, or bulletproof glass.
Doing so would provide an art recognized equivalent material for the intended purpose.
In regard to claim 18, Chin et al., in view of Oh et al., discloses the limitations as applied to claim 1 above, but fails to disclose
a window; and the light transmission control panel for a smart window attached to the window.
However, Jiang et al. discloses 
a window  111; and the light transmission control panel for a smart window attached to the window  111.
Given the teachings of Jiang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chin et al., in view of Oh et al., with a window; and the light transmission control panel for a smart window attached to the window.
Doing so would provide further protection to the light transmission control panel.

Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive.
In regard to independent claim 1, applicant’s arguments, on pages 10-14 of the Remarks, have been fully considered and are appreciated.  However, the examiner respectfully disagrees.
Namely, applicant argues that the device of Chin et al. may not be compared with applicant’s invention due to the size of the LC capsules of Chin et al. (see e.g. page 11 of Applicant’s Remarks).  However, it is noted that the Oh et al. reference is used to teach the size and composition of the liquid crystal capsules.
Further, applicant argues that the device of Oh et al. uses polarizing plates, in contrast to applicant’s device.  However, the claim language is silent as to inclusion or exclusion of polarizing plates.  
Finally, regarding newly added limitations to claim 1, it is noted that although Chin et al., in view of Oh et al., fails to disclose “wherein the light transmission control panel for the smart window has less than 7% haze, light transmittance of less than 4% in a light-blocking mode and light transmittance of equal to or more than 30% in a light-transmission mode,” one of ordinary skill in the art would recognize utilizing wherein the light transmission control panel for the smart window has less than 7% haze, light transmittance of less than 4% in a light-blocking mode and light transmittance of equal to or more than 30% in a light-transmission mode, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Namely, it would have been obvious for one of ordinary skill in the art to produce a panel with a lowered haze, as well as a low transmission in a light-blocking mode and a higher transmission in a light transmission mode, in order to have a smart window that has adequate transmission and blocking properties.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871